EXHIBIT 10.28

MORGAN STANLEY

[FISCAL YEAR] DISCRETIONARY RETENTION AWARDS

CHIEF EXECUTIVE OFFICER

AWARD CERTIFICATE



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

PART I:

   TERMS OF STOCK UNITS    3

1.

   Stock units generally    3

2.

   Vesting schedule and conversion    3

3.

   Special provision for certain employees    4

4.

   Dividend equivalent payments    4

PART II:

   TERMS OF STOCK OPTIONS    4

5.

   Stock options generally    4

6.

   Vesting schedule    4

7.

   Expiration date    5

8.

   Exercise    5

9.

   Restrictions on transfer of Option Shares    5

PART III:

   GENERAL TERMS OF STOCK UNITS AND STOCK OPTIONS    6

10.

   Death, Disability and Full Career Retirement    6

11.

   Change in Control and Change in Ownership    7

12.

   Cancellation of awards under certain circumstances    8

13.

   Tax and other withholding obligations    10

14.

   Satisfaction of obligations    10

15.

   Nontransferability    11

16.

   Designation of a beneficiary    11

17.

   Ownership and possession    11

18.

   Securities law compliance matters    12

19.

   Compliance with laws and regulation    13

20.

   No entitlements    13

21.

   Consents under local law    14

22.

   Award modification    14

23.

   Severability    14

24.

   Governing law    14

25.

   Defined terms    14



--------------------------------------------------------------------------------

MORGAN STANLEY

CHIEF EXECUTIVE OFFICER

AWARD CERTIFICATE FOR DISCRETIONARY RETENTION AWARD

OF STOCK UNITS AND STOCK OPTIONS

FISCAL YEAR [            ]

Morgan Stanley has awarded you retention stock units and stock options as your
discretionary long-term incentive compensation for services provided during
Fiscal Year [            ] and as an incentive for you to continue to remain in
Employment and provide services to the Firm, as provided in this Award
Certificate.1 This Award Certificate sets forth the general terms and conditions
of your Fiscal Year [            ] award. The number of stock units and stock
options in your award has been communicated to you independently.

Your award is made pursuant to the Plan. References to “stock units” and “stock
options” in this Award Certificate mean only those stock units and stock options
included in your Fiscal Year [            ] award, and the terms and conditions
herein apply only to such award. If you receive any other award under the Plan
or any other Morgan Stanley equity compensation plan, it will be governed by the
terms and conditions of the applicable award documentation, which may be
different from those herein.

The purpose of the award is, among other things, to align your interests with
the interests of the Firm, to reward you for your continued employment and
service to the Firm in the future, to protect the Firm’s interests in
non-public, confidential and/or proprietary information, products, trade
secrets, customer relationships, and other legitimate business interests, and to
ensure an orderly transition of responsibilities. In view of these purposes, you
will earn each portion of your Fiscal Year [            ] award only if you do
not engage in any activity that is a cancellation event set forth in Section 12
below. Therefore, even if your award has vested, you will have no right to your
award if a cancellation event occurs. You will be required to provide Morgan
Stanley with such written certification or other evidence as Morgan Stanley
deems appropriate, from time to time in its sole discretion, to confirm that no
cancellation event has occurred. If you fail to provide such certification or
evidence, Morgan Stanley will cancel your award.

Section 409A, which was adopted pursuant to the American Jobs Creation Act of
2004, imposes rules relating to the taxation of deferred compensation, including
your Fiscal Year [            ] stock unit award. The Firm reserves the right to
modify the terms

--------------------------------------------------------------------------------

1

For certain years, awards may consist exclusively of stock units or stock
options. In such cases, only the provisions of this form of Award Certificate
that relate to the type of award granted will be included.

 

2



--------------------------------------------------------------------------------

of your Fiscal Year [            ] award, including, without limitation, the
payment provisions applicable to stock units and stock options, to the extent
necessary or advisable to comply with Section 409A.

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 25 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 25 below
have the meanings set forth in the Plan.

PART I: TERMS OF STOCK UNITS

 

1. Stock units generally.

Each of your stock units corresponds to one share of Morgan Stanley common
stock. A stock unit constitutes an unsecured promise of Morgan Stanley to pay
you one share of Morgan Stanley common stock on the conversion date for the
stock unit. As the holder of stock units, you have only the rights of a general
unsecured creditor of Morgan Stanley. You will not be a stockholder with respect
to the shares of Morgan Stanley common stock underlying your stock units unless
and until your stock units convert to shares.

 

2. Vesting schedule and conversion.

(a) Vesting schedule. Your stock units will vest according to the following
schedule: (i) 50% of your stock units will vest on the First Scheduled Vesting
Date, and (ii) the remaining 50% of your stock units will vest on the Second
Scheduled Vesting Date.2 Any fractional stock units resulting from the
application of the vesting schedule will be aggregated and will vest on the
First Scheduled Vesting Date. The special vesting terms set forth in Sections 10
and 11 of this Award Certificate apply (i) if your Employment terminates by
reason of your death or Disability, (ii) upon your Full Career Retirement, or
(iii) upon a Change in Control or a Change in Ownership. Vested stock units are
subject to the cancellation and withholding provisions set forth in this Award
Certificate.

(b) Conversion. Except as otherwise provided in this Award Certificate, each of
your vested stock units will convert to one share of Morgan Stanley common stock
on the Scheduled Conversion Date.3

The shares delivered upon conversion of stock units will not be subject to any
transfer restrictions (other than those that may arise under the securities laws
or the Firm’s policies) or to cancellation under the circumstances set forth in
Section 12.

--------------------------------------------------------------------------------

2

The vesting schedule presented in this form of Award Certificate is indicative
and may vary from year to year.

 

3

The conversion schedule presented in this form of Award Certificate is
indicative and may vary from year to year.

 

3



--------------------------------------------------------------------------------

3. Special provision for certain employees.

Notwithstanding the other provisions of this Award Certificate, the conversion
of your vested stock units into Morgan Stanley common stock will be deferred if,
at the time scheduled for conversion (whether on the Scheduled Conversion Date
or some other time), Morgan Stanley considers you to be one of its executive
officers and your compensation may not be fully deductible by virtue of
Section 162(m) of the Internal Revenue Code. This deferral will continue until
the termination of your employment with the Firm, and your vested stock units
will convert into Morgan Stanley common stock as soon as administratively
practicable thereafter; provided, however, that if Morgan Stanley considers you
to be one of its “specified employees” as defined in Section 409A at the time of
the termination of your employment with the Firm, such deferral will continue
until the date that is six months after the termination of your employment with
the Firm, and your vested stock units will convert into Morgan Stanley common
stock as soon as administratively practicable thereafter; and provided, further,
that in the event that your death or a Change in Ownership occurs at any time
after the Date of the Award, payment will be made in accordance with
Section 10(a), 10(b) or 11, as applicable.

 

4. Dividend equivalent payments.

Until your stock units convert to shares, if Morgan Stanley pays a dividend on
its common stock, you will be paid a dividend equivalent for your vested and
unvested stock units. No dividend equivalents will be paid to you on any
canceled stock units.

Morgan Stanley will decide on the form of payment and may pay dividend
equivalents in shares of Morgan Stanley common stock, in cash or in a
combination thereof. Morgan Stanley will pay the dividend equivalent as soon as
administratively practicable after Morgan Stanley pays the corresponding
dividend on its common stock.

Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations.

PART II: TERMS OF STOCK OPTIONS

 

5. Stock options generally.

Each of your stock options gives you the right to purchase one share of Morgan
Stanley common stock at an exercise price of $[            ] per share.

 

6. Vesting schedule.

Your stock options will vest according to the following schedule: (i) 50% of
your stock options will vest on the First Scheduled Vesting Date, and (ii) the

 

4



--------------------------------------------------------------------------------

remaining 50% of your stock options will vest on the Second Scheduled Vesting
Date.4 Your stock options will become exercisable upon vesting. Any fractional
stock options resulting from the application of the vesting schedule will be
aggregated and will vest on the First Scheduled Vesting Date. The special
vesting terms set forth in Sections 10 and 11 of this Award Certificate apply
(i) if your Employment terminates by reason of your death or Disability,
(ii) upon your Full Career Retirement, or (iii) upon a Change in Control or a
Change in Ownership. Vested stock options remain, and any Option Shares will be,
subject to the transfer restrictions and cancellation provisions set forth in
this Award Certificate.

 

7. Expiration date.

Your stock options will expire on the Expiration Date. Special expiration and
cancellation provisions apply if your Employment terminates under certain
circumstances. See Section 10 below for details.

 

8. Exercise.

When you exercise your stock options, you may pay the exercise price in the
following ways: in cash; in shares of Morgan Stanley common stock (or presenting
to the Corporation proof of beneficial ownership of such shares); or in a
combination of cash and shares. Any shares that you tender to pay the exercise
price will be valued at their fair market value on the exercise date, using a
valuation methodology established by Morgan Stanley. Morgan Stanley may also
allow you to make a “cashless” exercise of stock options (in which the payment
of the exercise price is funded by a sale of shares by a broker) or to exercise
your stock options through a net-share settlement.

Morgan Stanley may implement policies and procedures regarding the availability
of any of the foregoing exercise methods or to facilitate cashless exercises.
Your exercise and payment must conform to the policies and procedures that
Morgan Stanley implements from time to time.

Your stock options are considered to be exercised in the order in which they
vested.

 

9. Restrictions on transfer of Option Shares.

Your Option Shares may not be transferred prior to the Transfer Restriction
Date, except as otherwise provided in this Award Certificate. However, you may
sell shares to the extent required to cover the exercise price and tax or other
withholding obligations arising upon exercise.

--------------------------------------------------------------------------------

4

The vesting schedule presented in this form of Award Certificate is indicative
and may vary from year to year.

 

5



--------------------------------------------------------------------------------

If you pay the exercise price of your stock options by tendering shares of
Morgan Stanley common stock that you already own and that are not subject to
transfer restrictions, the transfer restrictions set forth in this Section 9
apply only to the Option Shares.

After the Transfer Restriction Date, you may transfer any Option Shares (whether
the exercise occurs before or after the Transfer Restriction Date), but your
transfers must comply with the securities laws and the Firm’s policies as in
effect from time to time.

For purposes of this Award Certificate, a “transfer” of shares includes, without
limitation, any sale, assignment, pledge, mortgage, encumbrance or other
disposition, direct or indirect, whether or not for value, and whether or not
voluntary, but does not include a transfer after your death by will or the laws
of descent and distribution.

PART III: GENERAL TERMS OF STOCK UNITS AND STOCK OPTIONS

 

10. Death, Disability and Full Career Retirement.

The following special vesting and payment terms apply to your stock units and
stock options:

(a) Death during Employment. If your Employment terminates due to death, all of
your unvested stock units and unvested stock options will vest on the date your
Employment terminates. Your stock units will convert to shares of Morgan Stanley
common stock and be delivered to the beneficiary you have designated pursuant to
Section 16 or the legal representative of your estate, as applicable, as soon as
administratively practicable after Morgan Stanley receives appropriate notice of
your death. Your stock options will remain outstanding until the Expiration
Date, and your beneficiary or the legal representative of your estate, as
applicable, may exercise them until the Expiration Date.

After your death, the cancellation provisions set forth in Section 12 will no
longer apply and any Option Shares will no longer be subject to transfer
restrictions (other than those that may arise under the securities laws or the
Firm’s policies).

(b) Death after termination of Employment. If you die after the termination of
your Employment, but prior to the Scheduled Conversion Date, your vested stock
units that you held at the time of your death will convert to shares of Morgan
Stanley common stock and be delivered to the beneficiary you have designated
pursuant to Section 16 or the legal representative of your estate, as
applicable, as soon as administratively practicable after Morgan Stanley
receives appropriate notice of your death.

After your death, your beneficiary or the legal representative of your estate,
as applicable, may exercise any vested stock options that you hold at the time
of your death to the extent and for the period of time that you would have been
permitted to exercise your stock options at the time of your death.

 

6



--------------------------------------------------------------------------------

After your death, the cancellation provisions set forth in Section 12 will no
longer apply and any Option Shares will no longer be subject to transfer
restrictions (other than those that may arise under the securities laws or the
Firm’s policies).

(c) Disability. If your Employment terminates due to Disability, all of your
unvested stock units and unvested stock options will vest on the date your
Employment terminates.

All of your stock units will convert to shares of Morgan Stanley common stock on
the Scheduled Conversion Date. The cancellation and withholding provisions set
forth in this Award Certificate will continue to apply until your stock units
convert to shares of Morgan Stanley common stock.

You may exercise your stock options until the Expiration Date. The cancellation
provisions set forth in Section 12 will continue to apply to your stock options
until the Transfer Restriction Date. Your Option Shares will no longer be
subject to transfer restrictions (other than those that may arise under the
securities laws or the Firm’s policies) or the cancellation provisions set forth
in Section 12.

(d) Full Career Retirement.

If your Employment terminates in a Full Career Retirement:

(1) All of your unvested stock units and unvested stock options will vest on the
date your Employment terminates;

(2) All of your stock units will convert to shares of Morgan Stanley common
stock on the Scheduled Conversion Date. The cancellation and withholding
provisions set forth in this Award Certificate will continue to apply until your
stock units convert to Morgan Stanley common stock; and

(3) You may exercise your stock options until the Expiration Date. The transfer
restrictions that apply to your Option Shares and the cancellation provisions
set forth in Section 12 that apply to your stock options and Option Shares will
continue to apply until the Transfer Restriction Date.

 

11. Change in Control and Change in Ownership.

If there is a Change in Control or a Change in Ownership, all of your stock
units and stock options will immediately vest.

If the Change in Control is not also a Change in Ownership, your stock units
will convert to shares of Morgan Stanley common stock on the Scheduled
Conversion Date, and the transfer restrictions that apply to your Option Shares
will continue to apply until the Transfer Restriction Date. The cancellation
provisions set forth in Section 12 will continue to apply to your stock units
until they convert to Morgan Stanley common stock and will continue to apply to
your stock options and Option Shares until the Transfer Restriction Date.

 

7



--------------------------------------------------------------------------------

Your stock units will convert to shares of Morgan Stanley common stock as soon
as administratively practicable after a Change in Ownership. The cancellation
provisions set forth in Section 12 will no longer apply after a Change in
Ownership, and the transfer restrictions applicable to your Option Shares (other
than those that may arise under the securities laws or the Firm’s policies) will
no longer apply.

 

12. Cancellation of awards under certain circumstances.

The cancellation events set forth in this Section 12 are designed, among other
things, to protect the Firm’s interests in non-public, confidential and/or
proprietary information, products, trade secrets, customer relationships, and
other legitimate business interests, and to ensure an orderly transition of
responsibilities. This Section 12 shall apply notwithstanding any other terms of
this Award Certificate (except where sections in this Award Certificate
specifically provide that the cancellation events set forth in this Section 12
no longer apply).

Your stock units and stock options, even if vested, and Option Shares are not
earned until the Scheduled Conversion Date (in the case of stock units) or the
Transfer Restriction Date (in the case of stock options and Option Shares), and
will be canceled prior to these respective dates in any of the following
circumstances:

(a) Competition. If you engage in Competition either during your Employment or
prior to the first anniversary of the voluntary termination of your Employment,
the following shall apply:

(1) If your Competition occurs before the Second Scheduled Vesting Date, then
all of your stock units, stock options and Option Shares will be canceled
immediately.

(2) If your Competition occurs on or after the Second Scheduled Vesting Date,
then all of your stock units and stock options will remain outstanding and will
continue to be subject to all the other terms and conditions set forth in this
Award Certificate.

(b) Competition following a Change in Control. If any portion of your award
vests before the Second Scheduled Vesting Date as the result of a Change in
Control that is not also a Change in Ownership, then this clause shall apply in
lieu of the foregoing Section 12(a).

(1) If you engage in Competition (either during your Employment or following the
voluntary termination of your Employment) during the one year period ending on
the first anniversary of the date of the Change in Control, all of your stock
units and stock options will be canceled immediately.

(2) If you engage in Competition (either during your Employment or following the
voluntary termination of your Employment) after the first anniversary of the
date of the Change in Control, then all of your stock units and stock

 

8



--------------------------------------------------------------------------------

options will remain outstanding and will continue to be subject to all the other
terms and conditions set forth in this Award Certificate.

(c) Other Events. All of your stock units and stock options, even if vested, and
any Option Shares, will be canceled immediately if any of the following events
occur at any time before the Scheduled Conversion Date (in the case of stock
units) or the Transfer Restriction Date (in the case of stock options and Option
Shares):

(1) Your Employment is terminated for Cause;

(2) Following the termination of your Employment, the Firm determines that your
Employment could have been terminated for Cause (for these purposes, “Cause”
will be determined without giving consideration to any “cure” period included in
the definition of “Cause”);

(3) You disclose Proprietary Information to any unauthorized person outside the
Firm, or use or attempt to use Proprietary Information other than in connection
with the business of the Firm, where such disclosure, use or attempt to use may
be adverse to the interests of the Firm; or you fail to comply with your
obligations (either during or after your Employment) under the Firm’s Code of
Conduct (and any applicable supplements) or otherwise existing between you and
the Firm, relating to an assignment, procurement or enforcement of rights in
Proprietary Information;

(4) You engage in a Wrongful Solicitation;

(5) You make any Unauthorized Comments; or

(6) You resign from your employment with the Firm other than for Good Reason
without having provided the Firm prior written notice of your resignation at
least:

(i) 180 days before the date on which your employment with the Firm terminates
if you are a member of the Management Committee at the time of notice of your
resignation;

(ii) 90 days before the date on which your employment with the Firm terminates
if clause (i) of this Section 12(c)(6) does not apply to you and you are a
Managing Director (or equivalent title) at the time of notice of your
resignation;

(iii) 60 days before the date on which your employment with the Firm terminates
if you are an Executive Director (or equivalent title) at the time of notice of
your resignation; and

(iv) 30 days before the date on which your employment with the Firm terminates
if none of clauses (i) through (iii) of this Section 12(c)(6) apply to you at
the time of notice of your resignation.

 

9



--------------------------------------------------------------------------------

13. Tax and other withholding obligations.

Pursuant to rules and procedures that Morgan Stanley establishes, you may elect
to satisfy the tax or other withholding obligations arising upon conversion of
your stock units or exercise of your stock options by having Morgan Stanley
withhold shares of Morgan Stanley common stock or by tendering shares of Morgan
Stanley common stock, in each case in an amount sufficient to satisfy the tax or
other withholding obligations. Shares withheld or tendered will be valued using
the fair market value of Morgan Stanley common stock on the date your stock
units convert or your stock options are exercised using a valuation methodology
established by Morgan Stanley.

In order to comply with applicable accounting standards or the Firm’s policies
in effect from time to time, Morgan Stanley may limit the amount of shares that
you may have withheld or that you may tender.

 

14. Satisfaction of obligations.

Notwithstanding any other provision of this Award Certificate, Morgan Stanley
may, in its sole discretion, take various actions affecting your stock units or
stock options in order to collect amounts sufficient to satisfy any obligation
that you owe to the Firm and any tax or other withholding obligations. These
actions include the following:

(a) Upon conversion of stock units, including any accelerated conversion
pursuant to Sections 10 or 11 above, or exercise of stock options, Morgan
Stanley may withhold a number of shares sufficient to satisfy any obligation
that you owe to the Firm and any tax or other withholding obligations. The Firm
shall determine the number of shares to be withheld by dividing the dollar value
of your obligation to the Firm and any tax or other withholding obligations by
the fair market value of Morgan Stanley common stock on the date of conversion
or exercise.

(b) Morgan Stanley may, at any time, cancel any of your unexercised stock
options or any Option Shares that remain subject to transfer restrictions in a
quantity sufficient to satisfy any obligation that you owe to the Firm and any
tax or other withholding obligations. Any canceled stock options will be
considered to have a value equal to the difference between the fair market value
of the underlying shares of Morgan Stanley common stock, determined on the date
of cancellation, and the exercise price. Any canceled Option Shares will be
considered to have a value equal to the fair market value of Morgan Stanley
common stock determined on the date of cancellation. Such amount, less any
applicable withholding taxes, will be credited against your obligation.

(c) Morgan Stanley may withhold the payment of dividend equivalents on your
stock units to ensure satisfaction of any obligation that you owe the Firm or
any tax or other withholding obligations.

Morgan Stanley’s determination of the amount that you owe the Firm shall be
conclusive. The fair market value of Morgan Stanley common stock for purposes of
the foregoing provisions shall be determined using a valuation methodology
established by Morgan Stanley.

 

10



--------------------------------------------------------------------------------

15. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your stock
units or stock options, other than as provided in Section 16 (which allows you
to designate a beneficiary or beneficiaries in the event of your death) or by
will or the laws of descent and distribution. This prohibition includes any
assignment or other transfer that purports to occur by operation of law or
otherwise. During your lifetime, payments relating to the stock units will be
made only to you, and stock options may be exercised only by you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of Morgan Stanley, shall all be bound by, and shall benefit
from, the terms and conditions of your award.

 

16. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death or, following your death, to exercise any stock options that have
become exercisable and have not expired or been canceled. To make a beneficiary
designation, you must complete and file the form attached hereto as Appendix A
with the Executive Compensation Department.

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate. Any stock
options that remain exercisable following your death, and as to which a
designation of beneficiary is not in effect, will be exercisable by the legal
representative of your estate.

If you previously filed a designation of beneficiary form for any Morgan Stanley
equity compensation plan awards with the Executive Compensation Department, such
form will also apply to the stock units and stock options granted pursuant to
this award. You may replace or revoke your beneficiary designation at any time.
If there is any question as to the legal right of any beneficiary to receive
shares or exercise stock options under this award, Morgan Stanley may determine
in its sole discretion to deliver the shares in question to your estate or to
allow the representative of your estate to exercise the stock options in
question. Morgan Stanley’s determination shall be binding and conclusive on all
persons and it will have no further liability to anyone with respect to such
shares or stock options.

 

17. Ownership and possession.

(a) Stock units. Generally, you will not have any rights as a stockholder in the
shares of Morgan Stanley common stock corresponding to your stock units prior to
conversion of your stock units.

Prior to conversion of your stock units, however, you will receive dividend
equivalent payments, as set forth in Section 4 of this Award Certificate. In
addition, if Morgan Stanley contributes shares of Morgan Stanley common stock

 

11



--------------------------------------------------------------------------------

corresponding to your stock units to a grantor trust it has established, you may
be permitted to direct the trustee how to vote the shares in the trust
corresponding to your stock units. Voting rights, if any, are governed by the
terms of the grantor trust and any such voting rights may be amended by Morgan
Stanley, in its sole discretion, at any time. Morgan Stanley is under no
obligation to contribute shares corresponding to stock units to a trust. If
Morgan Stanley elects not to contribute shares corresponding to your stock units
to a trust, you will not have voting rights with respect to shares corresponding
to your stock units until they convert to shares.

With respect to any provision of this Award Certificate that provides for vested
stock units to convert to shares of Morgan Stanley common stock on or as soon as
administratively practicable after a specified event or date, such conversion
will be made by the later of the end of the calendar year in which the specified
event or date occurs or the 15th day of the third calendar month following the
specified event or date to the extent necessary or advisable to comply with
Section 409A.

(b) Stock options. You will not have any rights as a stockholder in the shares
of Morgan Stanley common stock subject to your stock options until you are
issued shares following the exercise of your stock options.

(c) Following conversion or exercise. Subject to Sections 9 and 12 with respect
to Option Shares, following conversion of your stock units or exercise of your
stock options you will be the beneficial owner of the Option Shares issued to
you, and you will be entitled to all rights of ownership, including voting
rights and the right to receive cash or stock dividends or other distributions
paid on the shares.

(d) Custody of shares. Morgan Stanley may maintain possession of the shares
subject to your award until such time as your shares are no longer subject to
restrictions on transfer.

 

18. Securities law compliance matters.

Morgan Stanley may affix a legend to the stock certificates representing shares
of Morgan Stanley common stock issued upon conversion of your stock units or
exercise of your stock options (and any stock certificates that may subsequently
be issued in substitution for the original certificates). The legend will read
substantially as follows:

THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE WERE ISSUED PURSUANT TO A
MORGAN STANLEY EQUITY INCENTIVE COMPENSATION PLAN AND ARE SUBJECT TO THE TERMS
AND CONDITIONS THEREOF AND OF AN AWARD CERTIFICATE FOR STOCK UNITS AND STOCK
OPTIONS AND ANY SUPPLEMENT THERETO.

THE SECURITIES REPRESENTED BY THIS STOCK CERTIFICATE MAY BE SUBJECT TO
RESTRICTIONS ON TRANSFER BY VIRTUE OF THE SECURITIES ACT OF 1933.

 

12



--------------------------------------------------------------------------------

COPIES OF THE PLAN, THE AWARD CERTIFICATE FOR STOCK UNITS AND STOCK OPTIONS AND
ANY SUPPLEMENT THERETO ARE AVAILABLE THROUGH THE EXECUTIVE COMPENSATION
DEPARTMENT.

Morgan Stanley may advise the transfer agent to place a stop order against such
shares if it determines that such an order is necessary or advisable.

 

19. Compliance with laws and regulation.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your stock units or exercise of
your stock options (whether directly or indirectly, whether or not for value,
and whether or not voluntary) must be made in compliance with any applicable
constitution, rule, regulation, or policy of any of the exchanges or
associations or other institutions with which the Firm or a Related Employer has
membership or other privileges, and any applicable law, or applicable rule or
regulation of any governmental agency, self-regulatory organization or state or
federal regulatory body.

 

20. No entitlements.

(a) No right to continued Employment. This award is not an employment agreement,
and nothing in this Award Certificate or the Plan shall alter your status as an
“at-will” employee of the Firm or your employment status at a Related Employer.
Neither of this Award Certificate nor the Plan shall be construed as
guaranteeing your employment by the Firm or a Related Employer, or as giving you
any right to continue in the employ of the Firm or a Related Employer, during
any period (including without limitation the period between the Date of the
Award and any of the First Scheduled Vesting Date, the Second Scheduled Vesting
Date, the Scheduled Conversion Date, the Transfer Restriction Date, the
Expiration Date or any portion of any of these periods), nor shall they be
construed as giving you any right to be reemployed by the Firm or a Related
Employer following any termination of Employment.

(b) No right to future awards. This award, and all other awards of stock units,
stock options and other equity-based awards, are discretionary. This award does
not confer on you any right or entitlement to receive another award of stock
units, stock options or any other equity-based award at any time in the future
or in respect of any future period.

(c) No effect on future employment compensation. Morgan Stanley has made this
award to you in its sole discretion. This award does not confer on you any right
or entitlement to receive compensation in any specific amount for any future
fiscal year, and does not diminish in any way the Firm’s discretion to determine
the amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other employment-related rights you may have, such as rights to pension or
severance pay.

 

21. Consents under local law.

 

13



--------------------------------------------------------------------------------

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

22. Award modification.

Morgan Stanley reserves the right to modify or amend unilaterally the terms and
conditions of your stock units and stock options, without first asking your
consent, or to waive any terms and conditions that operate in favor of Morgan
Stanley. These amendments may include (but are not limited to) changes that
Morgan Stanley considers necessary or advisable as a result of changes in any,
or the adoption of any new, Legal Requirement. Morgan Stanley may not modify
your stock units or stock options in a manner that would materially impair your
rights in your stock units or stock options without your consent; provided,
however, that Morgan Stanley may, without your consent, amend or modify your
stock units or stock options in any manner that Morgan Stanley considers
necessary or advisable to comply with any Legal Requirement or to ensure that
your stock units or stock options are not subject to United States federal,
state or local income tax or any equivalent taxes in territories outside the
United States prior to payment or exercise, as applicable. Morgan Stanley will
notify you of any amendment of your stock units or stock options that affects
your rights. Any amendment or waiver of a provision of this Award Certificate
(other than any amendment or waiver applicable to all recipients generally),
which amendment or waiver operates in your favor or confers a benefit on you,
must be in writing and signed by the Global Head of Human Resources or the Chief
Administrative Officer (or if such positions no longer exist, by the holder of
an equivalent position) to be effective.

 

23. Severability.

In the event Morgan Stanley determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your award.

 

24. Governing law.

This Award Certificate and the related legal relations between you and Morgan
Stanley will be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts or choice of law, rule or
principle that might otherwise refer the interpretation of the award to the
substantive law of another jurisdiction.

 

25. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

 

14



--------------------------------------------------------------------------------

(b) “Cause” has the meaning set forth in the Employment Agreement.

(c) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as such term is modified in Sections
13(d) and 14(d) of the Exchange Act), other than (i) any employee plan
established by Morgan Stanley or any of its Subsidiaries, (ii) any group of
employees holding shares subject to agreements relating to the voting of such
shares, (iii) Morgan Stanley or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (v) a corporation
owned, directly or indirectly, by stockholders of Morgan Stanley in
substantially the same proportions as their ownership of Morgan Stanley, is or
becomes the beneficial owner, directly or indirectly, of securities of Morgan
Stanley (not including in the securities beneficially owned by such person any
securities acquired directly from Morgan Stanley or its affiliates other than in
connection with the acquisition by Morgan Stanley or its affiliates of a
business) representing 25% or more of either the then outstanding shares of
Morgan Stanley common stock or the combined voting power of Morgan Stanley’s
then outstanding voting securities;

(2) a change in the composition of the Board such that individuals who, as of
the Date of the Award, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a member of the Board subsequent to the Date of the
Award whose election, or nomination for election by Morgan Stanley’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements, other than (A) a merger or consolidation which results in the
voting securities of Morgan Stanley outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Morgan Stanley or any of its
Subsidiaries, at least 66-2/3%

 

15



--------------------------------------------------------------------------------

of the combined voting power of the voting securities of Morgan Stanley or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of Morgan Stanley (or similar transaction) in which no person
(determined pursuant to clause (1) above) is or becomes the beneficial owner,
directly or indirectly, of securities of Morgan Stanley (not including in the
securities beneficially owned by such person any securities acquired directly
from Morgan Stanley or its affiliates other than in connection with the
acquisition by Morgan Stanley or its affiliates of a business) representing 25%
or more of either the then outstanding shares of Morgan Stanley common stock or
the combined voting power of Morgan Stanley’s then outstanding voting
securities; or

(4) the stockholders of Morgan Stanley approve a plan of complete liquidation of
Morgan Stanley or an agreement for the sale or disposition by Morgan Stanley of
all or substantially all of Morgan Stanley’s assets, other than a sale or
disposition by Morgan Stanley of all or substantially all of Morgan Stanley’s
assets to an entity, at least 66-2/3% of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportions
as their ownership of Morgan Stanley immediately prior to such sale.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions.

(d) A “Change in Ownership” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any one person or more than one person acting as a group (as determined
under Section 409A), other than (i) any employee plan established by Morgan
Stanley or any of its Subsidiaries, (ii) any group of employees holding shares
subject to agreements relating to the voting of such shares, (iii) Morgan
Stanley or any of its affiliates (as defined in Rule 12b-2 promulgated under the
Exchange Act), (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (v) a corporation owned, directly or indirectly,
by stockholders of Morgan Stanley in substantially the same proportions as their
ownership of Morgan Stanley, is or becomes the beneficial owner, directly or
indirectly, of securities of Morgan Stanley (not including in the securities
beneficially owned by such person(s) any securities acquired directly from
Morgan Stanley or its affiliates other than in connection with the acquisition
by Morgan Stanley or its affiliates of a business) representing more than 50% of
either the total fair market value or total voting power of the stock of Morgan
Stanley;

 

16



--------------------------------------------------------------------------------

(2) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by Morgan Stanley’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements, provided that immediately following such merger or consolidation
the stockholders of the other corporation or other entity own securities
representing more than 50% of the total voting power of Morgan Stanley stock (or
if Morgan Stanley is not the surviving entity of such merger or consolidation,
securities representing more than 50% of the total voting power of the stock of
such surviving entity), but not counting for purposes thereof any shares of
Morgan Stanley stock that such stockholders owned immediately prior to such
merger or consolidation (or if Morgan Stanley is not the surviving entity of
such merger or consolidation, not counting any securities of the surviving
entity into which any shares of Morgan Stanley stock that such stockholders
owned immediately prior to such merger or consolidation are converted); and
provided, further, that a merger or consolidation effected to implement a
recapitalization of Morgan Stanley (or similar transaction) in which no person
(as determined under Section 409A) is or becomes the beneficial owner, directly
or indirectly, of securities of Morgan Stanley (not including in the securities
beneficially owned by such person any securities acquired directly from Morgan
Stanley or its affiliates other than in connection with the acquisition by
Morgan Stanley or its affiliates of a business) representing more than 50% of
either the then outstanding shares of Morgan Stanley common stock or the
combined voting power of Morgan Stanley’s then outstanding voting securities
shall not be considered a Change in Ownership; or

(4) the complete liquidation of Morgan Stanley or the sale or disposition by
Morgan Stanley of all or substantially all of Morgan Stanley’s assets in which
any one person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Morgan Stanley that have a total gross fair market value equal to more than 40%
of the total gross fair market value of all of the assets of Morgan Stanley
immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (i) no Change in Ownership shall be deemed to
have occurred if there is consummated any transaction or series of integrated

 

17



--------------------------------------------------------------------------------

transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions and (ii) no event or circumstances
described in any of clauses (1) through (4) above shall constitute a Change in
Ownership unless such event or circumstances also constitute a change in the
ownership or effective control of Morgan Stanley, or in the ownership of a
substantial portion of Morgan Stanley’s assets, as defined in Section 409A and
the regulations and guidance thereunder. In addition, no Change in Ownership
shall be deemed to have occurred upon the acquisition of additional control of
Morgan Stanley by any one person or more than one person acting as a group that
is considered to effectively control Morgan Stanley.

For purposes of the provisions of this Award Certificate, terms used in the
definition of a Change in Ownership shall be as defined or interpreted pursuant
to Section 409A.

(e) “Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto or any other committee
of the Board appointed by the Board with the powers of the Committee under the
Plan, or any subcommittee appointed by such Committee.

(f) “Competition” means that you (1) enter into a relationship as an employee,
officer, partner, member, director, independent contractor, consultant, advisor
or agent of, or any similar relationship, with a Competitor where you will be
responsible for providing services which are similar or substantially related to
the services that you provided during any of the last three years of your
employment with the Firm, or (2) either alone, or in concert with others,
acquire beneficial ownership (within the meaning of Section 13(d) of the
Exchange Act) of 5% or more of any class of equity securities of a Competitor.

(g) “Competitor” means:

(1) the following entities [insert list5]:

(2) “Competitor” also includes, for each entity listed in clause (1) above, that
entity’s parent entities, subsidiaries and other affiliates, and such entity’s
successor or surviving entities (whether as a result of merger, consolidation,
sale of business, reincorporation or any similar transaction).

(3) “Competitor” shall also include any other entity that the Committee, in
order to account for changes in the Firm’s business or in the market for the
services provided by its employees or in the market for

--------------------------------------------------------------------------------

5

The list will include specified companies in the financial services industry
(United States and global). The companies identified as Competitors may be
modified from time to time pursuant to Section 25(g)(3).

 

18



--------------------------------------------------------------------------------

the services and products it provides to its customers and clients, determines
from time to time, in its sole discretion, to be a Competitor.

The Firm will notify active employees of any adjustment to the list of entities
that are considered Competitors. Notification may be made to active employees
electronically (by e-mail or otherwise) and may direct them to consult the copy
of the Competitor list that will be maintained on the Firm’s Executive
Compensation intranet site. Terminated employees must contact the Executive
Compensation department to learn of any adjustments to the Competitor list.

(h) “Date of the Award” means [insert grant date, which typically will coincide
approximately with the end of the fiscal year in respect of which the award is
made].

(i) “Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Firm and applicable to you.

(j) “Employed” and “Employment” refer to employment with the Firm and/or Related
Employment.

(k) “Employment Agreement” means the amended and restated employment agreement,
dated as of September 20, 2005, and subsequently amended as of December 13, 2005
and February 14, 2006, between you and Morgan Stanley, as the same may be
amended from time to time.

(l) “Expiration Date” means [tenth anniversary of the Date of the Award].

(m) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and affiliates. For purposes of the definitions of
“Cause,” “Proprietary Information,” “Unauthorized Comments” and “Wrongful
Solicitation” set forth in this Award Certificate, references to the “Firm”
shall refer severally to the Firm as defined in the preceding sentence and your
Related Employer, if any. For purposes of the cancellation provisions set forth
in this Award Certificate relating to disclosure or use of Proprietary
Information, references to the “Firm” shall refer to the Firm as defined in the
second preceding sentence or your Related Employer, as applicable.

(n) “First Scheduled Vesting Date” means [second anniversary of January 2
following the Date of the Award].

(o) “Fiscal Year [            ]” means the fiscal year beginning on December 1,
[            ] and ending on November 30, [            ].

(p) “Full Career Retirement” means the termination of your Employment by you or
by the Firm for any reason other than for Cause (or under

 

19



--------------------------------------------------------------------------------

circumstances involving any other cancellation event described in Section 12)
and other than due to your death or Disability.6

(q) “Good Reason” has the meaning set forth in the Employment Agreement.

(r) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(s) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(t) “Management Committee” means the Morgan Stanley Management Committee and any
successor or equivalent committee.

(u) “Option Shares” means the number of shares of Morgan Stanley common stock
acquired upon exercise of all or a portion of your stock options less the
aggregate number of shares of common stock, if any, tendered, withheld or
disposed of (including any share disposed of in a cashless or net share
settlement exercise) to pay the exercise price and tax or other withholding
obligation arising upon such exercise; provided, however, that solely for
purposes of Section 12, “Option Shares” means, in the case of a stock option for
which you pay the exercise price and/or tax or other withholding obligation in
cash, the number of shares of Morgan Stanley common stock acquired upon exercise
of all or a portion of your stock option less the number of shares calculated by
dividing (i) the aggregate amount of exercise price and tax or other withholding
obligation paid in connection with such exercise by (ii) the closing price of
Morgan Stanley common stock as reported on the Consolidated Transaction
Reporting System on the date of exercise, and rounding such result down to the
nearest whole share.

(v) “Plan” means the Morgan Stanley equity compensation plan pursuant to which
your award is made and which has been communicated to you independently.

(w) “Proprietary Information” means any information that may have intrinsic
value to the Firm, the Firm’s clients or other parties with which the Firm has a
relationship, or that may provide the Firm with a competitive advantage,
including, without limitation, any trade secrets; inventions (whether or not
patentable); formulas; flow charts; computer programs; access codes or other
systems information; algorithms; technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Firm’s compilation of that information for use in its business,
provided that such Proprietary Information does not include any information
which is available for use

--------------------------------------------------------------------------------

6

Some awards may include age and/or service conditions in order for a termination
of Employment to qualify as Full Career Retirement.

 

20



--------------------------------------------------------------------------------

by the general public or is generally available for use within the relevant
business or industry other than as a result of your action. Proprietary
Information may be in any medium or form, including, without limitation,
physical documents, computer files or disks, videotapes, audiotapes, and oral
communications.

(x) “Related Employment” means your employment with an employer other than the
Firm (such employer, herein referred to as a “Related Employer”), provided:
(i) you undertake such employment at the written request or with the written
consent of Morgan Stanley’s Global Head of Human Resources; (ii) immediately
prior to undertaking such employment you were an employee of the Firm or were
engaged in Related Employment (as defined herein); and (iii) such employment is
recognized by the Committee in its discretion as Related Employment; and,
provided further that the Firm may (1) determine at any time in its sole
discretion that employment that was recognized by the Committee as Related
Employment no longer qualifies as Related Employment, and (2) condition the
designation and benefits of Related Employment on such terms and conditions as
the Firm may determine in its sole discretion. The designation of employment as
Related Employment does not give rise to an employment relationship between you
and the Firm, or otherwise modify your and the Firm’s respective rights and
obligations.

(y) “Scheduled Conversion Date” means [third anniversary of January 2 following
the Date of the Award] or as soon thereafter as administratively practicable.

(z) “Scheduled Vesting Date” means the First Scheduled Vesting Date and/or the
Second Scheduled Vesting Date, as the context requires.

(aa) “Second Scheduled Vesting Date” means [third anniversary of January 2
following the Date of the Award].

(bb) “Section 409A” means Section 409A of the Internal Revenue Code.

(cc) “Subsidiary” means (i) a corporation or other entity with respect to which
Morgan Stanley, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Morgan
Stanley, directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.

(dd) “Transfer Restriction Date” means [third anniversary of January 2 following
the Date of the Award].

(ee) You will be deemed to have made “Unauthorized Comments” about the Firm if,
while Employed or following the termination of your Employment, you make,
directly or indirectly, any negative, derogatory, or disparaging comment,
whether written, oral or in electronic format, to any reporter, author, producer
or similar person or entity or to any general public media in any form
(including, without limitation, books,

 

21



--------------------------------------------------------------------------------

articles or writings of any other kind, as well as film, videotape, audio tape,
computer/Internet format or any other medium) that concerns directly or
indirectly the Firm, its business or operations, or any of its current or former
agents, employees, officers, directors, customers or clients.

(ff) A “Wrongful Solicitation” occurs upon either of the following events:

(1) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 180 days after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Firm employee to leave the Firm or become hired or engaged by
another firm; provided, however, that this clause shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during any notice period applicable to you in
connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment; or

(2) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 90 days (180 days
if you are a member of the Management Committee at the time of notice of
termination) after the termination of your Employment, directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind), you solicit or entice away or in any manner
attempt to persuade any client or customer, or prospective client or customer,
of the Firm (i) to discontinue or diminish his, her or its relationship or
prospective relationship with the Firm or (ii) to otherwise provide his, her or
its business to any person, corporation, partnership or other business entity
which engages in any line of business in which the Firm is engaged (other than
the Firm); provided, however, that this clause shall apply only to clients or
customers, or prospective clients or customers, that you worked for on an actual
or prospective project or assignment during any notice period applicable to you
in connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this Award
Certificate as of the [            ] day of [month] [year].

 

MORGAN STANLEY /s/ [Name] [Title]

 

23



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

Morgan Stanley Equity Compensation Plans

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any Morgan Stanley equity compensation plan, including
any awards that may be issued to me after the date hereof, unless and until I
modify or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

Beneficiary(ies) Name

  

Relationship

  

Percentage

(1)_____________________________

   ____________________________    ____________________________

(2)_____________________________

   ____________________________    ____________________________

(3)_____________________________

   ____________________________    ____________________________

(4)_____________________________

   ____________________________    ____________________________

Address(es) of Beneficiary(ies):

(1)

(2)

(3)

(4)

 

           Name: (please print)    Date           Signature     

Please sign and return this form to the Executive Compensation Department,
[insert address].

 

24